UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective Capital appreciation Net asset value June 30, 2016 Class IA: $7.28 Class IB: $7.18 Total return at net asset value Russell 1000 (as of 6/30/16)* Class IA shares† Class IB shares† Growth Index 6 months –0.90% –1.06% 1.36% 1 year –1.86 –2.16 3.02 5 years 67.74 65.61 78.98 Annualized 10.90 10.62 12.35 10 years 114.15 108.76 132.05 Annualized 7.91 7.64 8.78 Life 4.21 0.08 55.90 Annualized 0.25 0.01 2.74 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: February 1, 2000. The Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Growth Opportunities Fund 1 Report from your fund’s manager Rob, how was the environment for stock market investors during the six-month reporting period ended June 30, 2016? The period began in January 2016, just after U.S. stocks posted their weakest annual results since the global financial crisis. Stocks were still struggling with the same issues that burdened investors throughout 2015, including plunging oil prices, a strong U.S. dollar, slowing economic growth in China, and uncertainty over the timing and extent of Federal Reserve action on interest rates. In January, volatility in the financial markets picked up immediately and dramatically, and new concerns emerged, such as the potential for a recession in the U.S. economy. The stock market, as measured by the S&P 500 Index, posted one of its worst-ever January losses. The downturn continued through February 11, the low point for the period, when major U.S. stock indexes were down more than 10% since the start of the year. Stocks then staged a remarkable rebound. As recession fears subsided and oil prices stabilized, turbulence eased, and in March the S&P 500 Index recorded its best monthly return in five months. In late June, however, market volatility spiked again, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery as the period came to a close. Could you provide some examples of stocks that helped performance relative to the benchmark during the reporting period? The top contributor to relative performance was the fund’s investment in aerospace and defense company Northrop Grumman. The stock advanced as the company delivered financial performance that exceeded expectations, driven by the strength of its defense business. In addition, the company was recently awarded a multi-billion-dollar Pentagon contract that boosted the market value of the stock considerably. Another portfolio highlight was the stock of Tyco International, which specializes in electronic security and fire detection systems for businesses. Tyco performed well as investors saw evidence of a recovery in U.S. non-residential construction. In addition, investors reacted positively to the announcement that Tyco will be merging with Johnson Controls, a maker of heating, ventilation, and air-conditioning tools. The merger is expected to improve profitability by enabling the combined company to reduce costs and increase productivity. What are some holdings that detracted from performance relative to the benchmark? The fund’s investment in Perrigo, a specialty pharmaceutical firm, was the top detractor from performance for the period. One reason for the decline in Perrigo stock was a failed takeover attempt. Investors, who had been optimistic about the possible acquisition of Perrigo by pharmaceutical company Mylan, were disappointed when the deal fell through. In addition, Perrigo experienced considerable weakness in its generics business, which resulted in lower growth prospects for the company. By the close of the period, we had sold this stock from the portfolio. Performance was also dampened by our decision to avoid the stock of Verizon Communications, which performed well as investors sought the perceived safety of dividend-paying companies. Verizon is a so-called “bond proxy” — a stock that offers a relatively high yield and is favored by investors who are seeking income. In my view, Verizon, like most bond-proxy stocks, did not offer the long-term growth potential I seek for the fund. What role did derivatives play in the portfolio? Futures were used in an effort to equitize cash. In addition, we used forward currency contracts to help offset foreign exchange risk. The use of derivatives had a slightly negative impact on portfolio performance. As the fund begins a new fiscal year, what is your outlook for the markets and the economy? As the period came to a close, one of the most pressing concerns for investors was uncertainty, particularly in response to the Brexit vote. It is much too early to determine its long-term impact, but we could see slowing growth in markets around the world as companies assess its effects on their business. At the same time, the U.S. market continues to wrestle with low interest rates and changing speculation about when the Fed will hike rates next. For the U.S. economy, we believe there are some trends that could lead to continued improvement in the months ahead. We have seen relatively solid data on job creation and employment, and growth in the housing market has also been steady. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Robert M. Brookby joined Putnam in 2008 and has been in the investment industry since 1999. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Growth Opportunities Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/15* 0.82% 1.07% Total annual operating expenses for the fiscal year ended 12/31/15 0.91% 1.16% Annualized expense ratio for the six-month period ended 6/30/16 0.82% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/17. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.06 $5.29 $4.12 $5.37 Ending value (after expenses) $991.00 $989.40 $1,020.79 $1,019.54 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Growth Opportunities Fund3 The fund’s portfolio 6/30/16 (Unaudited) COMMON STOCKS (98.4%)* Shares Value Aerospace and defense (5.2%) Honeywell International, Inc. 3,401 $395,604 Northrop Grumman Corp. 3,406 757,086 Raytheon Co. 2,056 279,513 Banks (1.6%) Bank of America Corp. 22,144 293,851 First Republic Bank 2,134 149,359 Beverages (2.8%) Anheuser-Busch InBev SA/NV ADR (Belgium) 1,729 227,675 Monster Beverage Corp. † S 1,239 199,120 PepsiCo, Inc. 3,310 350,661 Biotechnology (6.1%) Amgen, Inc. 1,253 190,644 Biogen, Inc. † 1,442 348,704 Celgene Corp. † 7,169 707,078 Gilead Sciences, Inc. 1,919 160,083 Medivation, Inc. † 2,328 140,378 Vertex Pharmaceuticals, Inc. † 1,497 128,772 Building products (0.4%) Fortune Brands Home & Security, Inc. 1,910 110,723 Capital markets (1.4%) Charles Schwab Corp. (The) 6,428 162,693 KKR & Co. LP 9,350 115,379 Morgan Stanley 4,328 112,441 Chemicals (4.0%) Albemarle Corp. 2,119 168,058 Chemtura Corp. † 3,128 82,517 E.I. du Pont de Nemours & Co. 2,258 146,318 Ingevity Corp. † 4,032 137,249 Monsanto Co. 1,172 121,197 Sherwin-Williams Co. (The) 723 212,323 Symrise AG (Germany) 3,560 242,580 Commercial services and supplies (1.9%) Tyco International PLC 12,138 517,079 Consumer finance (0.4%) Synchrony Financial † 4,587 115,959 Diversified telecommunication services (0.6%) Level 3 Communications, Inc. † 3,429 176,559 Food and staples retail (3.0%) Costco Wholesale Corp. 830 130,343 CVS Health Corp. 2,897 277,359 Walgreens Boots Alliance, Inc. 4,923 409,938 Food products (0.3%) Associated British Foods PLC (United Kingdom) 2,217 80,384 Health-care equipment and supplies (4.9%) Becton Dickinson and Co. 1,699 288,133 C.R. Bard, Inc. 1,719 404,240 Cooper Cos., Inc. (The) 1,344 230,590 DexCom, Inc. † 1,011 80,203 Edwards Lifesciences Corp. † 760 75,795 COMMON STOCKS (98.4%)* cont. Shares Value Health-care equipment and supplies cont. GenMark Diagnostics, Inc. † 5,512 $47,954 Intuitive Surgical, Inc. † 330 218,265 Hotels, restaurants, and leisure (2.9%) Chipotle Mexican Grill, Inc. † 202 81,358 Hilton Worldwide Holdings, Inc. 9,361 210,903 Lindblad Expeditions Holdings, Inc. † 9,853 94,884 Restaurant Brands International, Inc. (Canada) 3,387 140,899 Yum! Brands, Inc. 3,164 262,359 Industrial conglomerates (1.3%) Danaher Corp. 3,524 355,924 Insurance (0.4%) Prudential PLC (United Kingdom) 7,148 121,772 Internet and catalog retail (6.8%) Amazon.com, Inc. † 2,034 1,455,574 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) † ∆ ∆ F 6 37,504 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆ ∆ F 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) † ∆ ∆ F 518 3,702 Netflix, Inc. † 1,427 130,542 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆ ∆ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆ ∆ F 1 1 Priceline Group, Inc. (The) † 208 259,669 Internet software and services (12.0%) Alphabet, Inc. Class A † 1,056 742,928 Alphabet, Inc. Class C † 1,595 1,103,900 Facebook, Inc. Class A † 10,507 1,200,740 GoDaddy, Inc. Class A † S 3,936 122,764 Shopify, Inc. Class A (Canada) † 4,367 134,329 IT Services (5.1%) Fidelity National Information Services, Inc. 3,840 282,931 Visa, Inc. Class A 15,135 1,122,563 Life sciences tools and services (1.5%) Agilent Technologies, Inc. 9,226 409,265 Machinery (0.3%) Manitowoc Foodservice, Inc. † 5,249 92,487 Media (2.0%) DISH Network Corp. Class A † 1,391 72,888 Liberty Global PLC LiLAC Class A (United Kingdom) † 6 180 Lions Gate Entertainment Corp. 543 10,985 Live Nation Entertainment, Inc. † 11,986 281,671 Time Warner, Inc. 2,391 175,834 Multiline retail (1.0%) Dollar General Corp. 2,819 264,986 Oil, gas, and consumable fuels (3.9%) Anadarko Petroleum Corp. 4,266 227,165 EOG Resources, Inc. 4,069 339,436 Gulfport Energy Corp. † 3,222 100,720 4 Putnam VT Growth Opportunities Fund COMMON STOCKS (98.4%)* cont. Shares Value Oil, gas, and consumable fuels cont. Pioneer Natural Resources Co. 1,738 $262,803 Range Resources Corp. S 3,132 135,114 Personal products (0.7%) Edgewell Personal Care Co. † 2,343 197,773 Pharmaceuticals (4.1%) Allergan PLC † 2,074 479,281 Bristol-Myers Squibb Co. 4,954 364,367 Eli Lilly & Co. 2,547 200,576 Jazz Pharmaceuticals PLC † 649 91,710 Professional services (0.3%) Equifax, Inc. 668 85,771 Real estate investment trusts (REITs) (2.0%) American Tower Corp. R 3,242 368,324 Gaming and Leisure Properties, Inc. R 5,327 183,675 Road and rail (2.0%) Union Pacific Corp. 6,491 566,340 Semiconductors and semiconductor equipment (3.5%) Applied Materials, Inc. 11,728 281,120 Broadcom, Ltd. 1,839 285,781 NVIDIA Corp. 1,922 90,353 NXP Semiconductor NV † 1,230 96,358 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 8,108 212,673 Software (6.4%) Adobe Systems, Inc. † 2,400 229,896 Electronic Arts, Inc. † 4,698 355,920 Microsoft Corp. 11,202 573,206 salesforce.com, Inc. † 6,685 530,856 ServiceNow, Inc. † 1,242 82,469 Specialty retail (3.5%) Advance Auto Parts, Inc. 972 157,104 Home Depot, Inc. (The) 4,200 536,298 TJX Cos., Inc. (The) 3,635 280,731 Technology hardware, storage, and peripherals (4.2%) Apple, Inc. 11,222 1,072,823 Samsung Electronics Co., Ltd. (South Korea) 77 95,854 Textiles, apparel, and luxury goods (0.9%) NIKE, Inc. Class B 4,350 240,120 Tobacco (0.7%) Philip Morris International, Inc. 1,844 187,572 Wireless telecommunication services (0.3%) T-Mobile US, Inc. † 2,003 86,670 Total common stocks (cost $20,309,035) WARRANTS (-%)* † Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $653 Gree Electric Appliances, Inc. of Zhuhai 144A (China) F 7/24/17 0.00 2,696 10,245 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) ∆ ∆ F 1/3/19 3.64 5,587 — Total warrants (cost $18,867) Principal amount/ SHORT-TERM INVESTMENTS (2.6%)* shares Value Putnam Cash Collateral Pool, LLC 0.64% d Shares 380,250 $380,250 Putnam Short Term Investment Fund 0.47% L Shares 335,034 335,034 U.S. Treasury Bills 0.27%, August 18, 2016 $5,000 4,998 U.S. Treasury Bills 0.23%, July 21, 2016 4,000 4,000 U.S. Treasury Bills 0.22%, July 7, 2016 4,000 4,000 Total short-term investments (cost $728,282) Total investments (cost $21,056,184) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $27,600,842. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $41,209, or 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $4,915 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Putnam VT Growth Opportunities Fund5 FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $518,455) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Buy 8/18/16 $72,685 $70,850 $1,835 Japanese Yen Sell 8/18/16 72,685 70,488 (2,197) JPMorgan Chase Bank N.A. Euro Sell 9/21/16 139,000 140,079 1,079 State Street Bank and Trust Co. Euro Sell 9/21/16 78,236 78,822 586 UBS AG Euro Sell 9/21/16 157,029 158,216 1,187 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 620 $— 4/17/17 (3 month USD-LIBOR-BBA A basket (JPCMPNET) of $(5,553) plus 0.38%) common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,656,985 $—­ $41,209 Consumer staples 1,980,441 80,384 —­ Energy 1,065,238 —­ —­ Financials 1,501,681 121,772 —­ Health care 4,566,038 —­ —­ Industrials 3,160,527 —­ —­ Information technology 8,521,610 95,854 —­ Materials 867,662 242,580 —­ Telecommunication services 263,229 —­ —­ Total common stocks Warrants 653 10,245 —­ Short-term investments 335,034 393,248 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $2,490 $—­ Total return swap contracts —­ (5,553) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 6Putnam VT Growth Opportunities Fund Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value, including $372,226 of securities on loan (Note 1): Unaffiliated issuers (identified cost $20,340,900) $27,189,106 Affiliated issuers (identified cost $715,284) (Notes 1 and 5) 715,284 Foreign currency (cost $50,149) (Note 1) 48,468 Dividends, interest and other receivables 38,824 Receivable for shares of the fund sold 2,931 Receivable for investments sold 172,961 Receivable from Manager (Note 2) 1,141 Unrealized appreciation on forward currency contracts (Note 1) 4,687 Total assets Liabilities Payable to custodian 250 Payable for investments purchased 84,941 Payable for shares of the fund repurchased 12,015 Payable for custodian fees (Note 2) 6,342 Payable for investor servicing fees (Note 2) 1,787 Payable for Trustee compensation and expenses (Note 2) 48,792 Payable for administrative services (Note 2) 104 Payable for distribution fees (Note 2) 2,625 Unrealized depreciation on OTC swap contracts (Note 1) 5,553 Unrealized depreciation on forward currency contracts (Note 1) 2,197 Collateral on securities loaned, at value (Note 1) 380,250 Other accrued expenses 27,704 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $21,653,509 Distributions in excess of net investment income (Note 1) (37,454) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (858,640) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,843,427 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $14,930,370 Number of shares outstanding 2,050,853 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.28 Computation of net asset value Class IB Net assets $12,670,472 Number of shares outstanding 1,763,835 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.18 The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 7 Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Dividends (net of foreign tax of $3,283) $162,553 Interest (including interest income of $1,227 from investments in affiliated issuers) (Note 5) 1,311 Securities lending (Note 1) 1,813 Total investment income Expenses Compensation of Manager (Note 2) 74,124 Investor servicing fees (Note 2) 9,387 Custodian fees (Note 2) 5,051 Trustee compensation and expenses (Note 2) 1,572 Distribution fees (Note 2) 15,538 Administrative services (Note 2) 307 Auditing and tax fees 21,781 Other 11,902 Fees waived and reimbursed by Manager (Note 2) (14,139) Total expenses Expense reduction (Note 2) (1,511) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (757,255) Net realized gain on swap contracts (Note 1) 33,915 Net realized gain on futures contracts (Note 1) 23,863 Net realized loss on foreign currency transactions (Note 1) (33,863) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 10,980 Net unrealized appreciation of investments and swap contracts during the period 359,801 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 8 Putnam VT Growth Opportunities Fund Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $41,665 $63,563 Net realized gain (loss) on investments and foreign currency transactions (733,340) 2,558,611 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 370,781 (2,277,932) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (108,710) (89,417) Class IB (63,590) (46,413) Net realized short-term gain on investments Class IA (190,243) (609,662) Class IB (171,203) (561,447) From net realized long-term gain on investments Class IA (1,132,400) (1,547,730) Class IB (1,019,065) (1,425,328) Increase from capital share transactions (Note 4) 2,085,764 2,714,221 Total decrease in net assets Net assets: Beginning of period 28,521,183 29,742,717 End of period (including distributions in excess of net investment income of $37,454 and undistributed net investment income of $93,181, respectively) * Unaudited. Putnam VT Growth Opportunities Fund 9 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average neta ssets (%) b,d,f Ratio of net investment income (loss) to average net assets (%) f Portfolio turnover (%) Class IA­ 6/30/16† $8.15­ .02­ (.10) (.06) (.73) —­ $7.28­ * $14,930­ .41 * g .21 * g 35 * 12/31/15­ 9.38­ .03­ .13­ .16­ (.06) (1.33) —­ 8.15­ 1.28­ 15,243­ .82­ .34­ 79­ 12/31/14­ 8.66­ .05­ 1.12­ 1.17­ (.04) (.41) —­ 9.38­ 14.16­ 15,375­ .85­ .53­ 69­ 12/31/13­ 6.39­ .03­ 2.29­ 2.32­ (.05) —­ —­ 8.66­ 36.55­ 15,593­ .86­ .35­ 94­ 12/31/12­ 5.44­ .04­ .93­ .97­ (.02) —­ —­ 6.39­ 17.85­ 12,295­ .87­ .67­ 75­ 12/31/11­ 5.68­ .03­ (.25) (.02) —­ — e,h 5.44­ 10,920­ .86­ .46­ 52­ Class IB­ 6/30/16† $8.04­ .01­ (.10) (.04) (.73) —­ $7.18­ * $12,670­ .53 * g .09 * g 35 * 12/31/15­ 9.27­ .01­ .12­ .13­ (.03) (1.33) —­ 8.04­ 1.03­ 13,278­ 1.07­ .09­ 79­ 12/31/14­ 8.56­ .02­ 1.12­ 1.14­ (.02) (.41) —­ 9.27­ 13.91­ 14,368­ 1.10­ .28­ 69­ 12/31/13­ 6.32­ .01­ 2.27­ 2.28­ (.04) —­ —­ 8.56­ 36.14­ 14,656­ 1.11­ .10­ 94­ 12/31/12­ 5.38­ .02­ .93­ .95­ (.01) —­ —­ 6.32­ 17.57­ 12,868­ 1.12­ .41­ 75­ 12/31/11­ 5.62­ .01­ (.24) (.01) —­ — e,h 5.38­ 12,820­ 1.11­ .21­ 52­ * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/16 0.05% 12/31/15 0.09 12/31/14 0.08 12/31/13 0.08 12/31/12 0.10 12/31/11 0.11 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Growth Opportunities Fund Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT Growth Opportunities Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of Putnam VT Growth Opportunities Fund 11 the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,836 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $380,250 and the value of securities loaned amounted to $372,226. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 12 Putnam VT Growth Opportunities Fund Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $21,156,511, resulting in gross unrealized appreciation and depreciation of $7,491,076 and $743,197, respectively, or net unrealized appreciation of $6,747,879. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 34.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.276% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $13,793 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $346. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $5,015 Class IB 4,372 Total $9,387 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $5 under the expense offset arrangements and by $1,506 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $20, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. Putnam VT Growth Opportunities Fund 13 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $15,538 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $9,207,655 $9,524,938 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 276,514 $2,056,840 277,645 $2,356,162 61,315 $453,459 147,784 $1,235,387 Shares issued in connection with reinvestment of distributions 198,248 1,431,353 269,402 2,246,809 175,857 1,253,858 246,746 2,033,188 474,762 3,488,193 547,047 4,602,971 237,172 1,707,317 394,530 3,268,575 Shares repurchased (294,872) (2,185,107) (315,728) (2,679,165) (125,280) (924,639) (292,932) (2,478,160) Net increase Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $735,002 $3,967,404 $4,367,372 $1,227 $335,034 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) —* Forward currency contracts (contract amount) $680,000 OTC total return swap contracts (notional) $210,000 Warrants (number of warrants) 19,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. 14 Putnam VT Growth Opportunities Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $4,687 Payables $2,197 Equity contracts Investments 10,898 Payables 5,553 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants Futures contracts Swaps Total Foreign exchange contracts $— $— $(34,117) $— $(34,117) Equity contracts (18,476) 23,863 — 33,915 39,302 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Foreign exchange contracts $— $10,020 $— $10,020 Equity contracts (4,025) — (45,448) (49,473) Total Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. JPMorgan Chase Bank State Street Bank and Barclays Bank PLC N.A. Trust Co. UBS AG Total Assets: OTC Total return swap contracts* # $— $— $— $— $— Forward currency contracts # 1,835 1,079 586 1,187 4,687 Total Assets Liabilities: OTC Total return swap contracts* # — 5,553 — — 5,553 Forward currency contracts # 2,197 — — — 2,197 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— Net amount $(362) $(4,474) $586 $1,187 *Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. †Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Putnam VT Growth Opportunities Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 16Putnam VT Growth Opportunities Fund 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds had sufficiently low expenses that this expense limitation was not operative. However, in the case of your fund, this expense limitation was operative during its fiscal year ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (VP (Underlying Funds) — Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile Putnam VT Growth Opportunities Fund 17 representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 2nd 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 212, 209 and 197 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year period was due in significant part to unfavorable security selection and sector allocation, including the fund’s underweight (relative to the benchmark) exposure to the consumer staples sector (which performed well during the period) and its overweight exposure to the energy sector (which performed poorly during the period). The Trustees considered that Putnam Management remained confident in the fund’s portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 18 Putnam VT Growth Opportunities Fund This page intentionally left blank. Putnam VT Growth Opportunities Fund19 This page intentionally left blank. 20Putnam VT Growth Opportunities Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Growth Opportunities Fund 21 This report has been prepared for the shareholders H510 of Putnam VT Growth Opportunities Fund. VTSA061 301613 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
